DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altan et al(USPGPUB(2007/0244641).

-- In considering claim 12, the claimed subject matter that is met by Altan et al(Altan) includes: 
	1) the one or multiple surroundings sensor(s) that detect objects in the vehicle surroundings is met by the multiple collision mitigation avoidance systems as shown in figure 1, including collision alert sensors(206) which monitor zones of coverage for collision(see: sec[0059]);
	the device comprising
	2) an evaluation device configured to create a surroundings model from the object detections by the one or multiple surroundings sensor(s) is met by the controller(204), which includes algorithm that continuously evaluates information received from sensors (202,206), which determines collision possibility with objects(see: sec[0066]);
	3) the actuator system configured to inform the driver of recognized objects of the surroundings model, wherein the actuator system for informing the driver contains a piece of spatial warning information and haptically informs the driver of a position of at least one of the recognized objects is met by the seat vibration as a haptic collision avoidance alerts, wherein the driver experiences seat vibration collision alerts(see: sec[0065]); and wherein the 
  -- Claim 13 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the evaluation device ascertains from the surroundings model relative positions and/or spatial directions of the detected objects with respect to the vehicle is met by the controller(204), determining haptic alerts to communicate to the driver, based on appropriate location being received from the sensors(202,206), providing object threat location, based on algorithm located on the controller(see: sec[0066]).
  -- Claim 14 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) wherein the actuator system, for informing the driver, includes a plurality of vibration actuators in a seat of the driver and/or in a steering wheel and/or in an accelerator pedal and/or in a brake pedal and/or in an armrest and/or in a headrest of the set of the driver is met by the actuator system including a plurality of vibration actuators patch(214), as disposed in the seats(208)(see: 
  -- Claim 15 recites subject matter that is met discussed in claim 14 above, as well as:
	1) wherein the activation of the plurality of vibration actuators in the seat of the driver and/or in the steering wheel and/or in the accelerator pedal and/or in the brake pedal and/or in the armrest and/or in the headrest of the seat of the driver takes place in such a way that, due to the activated actuators, a vibration of the seat or of the steering wheel or in the accelerator pedal or in the brake pedal or in the armrest or in the headrest of the driver's seat is generated which haptically informs the driver of the direction, corresponding to the spatial position of the at least one of the recognized objects is met by the patch(214), causing seat vibration collision alerts corresponding to the four cardinal and four oblique directions in the haptic seat(208)(see: secs[0066; 0069]). 
  -- Claim 16 recites subject matter that is met as discussed in claim 12 above, as well as:	
	1) wherein the one or multiple surroundings sensor(s) include: one or multiple radar sensor(s), and/or one or multiple ultrasonic sensor(s), and/or one or multiple LIDAR sensor(s), and/or one or multiple video sensor(s), and/or one or multiple surroundings sensor(s) of other vehicles, whose data are received via a car-to-X interface in the vehicle, and/or one or multiple stationary surroundings sensor(s) that is/are part of traffic infrastructure and whose data are received via a car-to-X interface in the vehicle, and/or a surroundings model made up of data of a data cloud that are received via a car-to-X interface in the vehicle is met by the radar sensor detecting whether there is adequate separation between the subject vehicle and the vehicle in front(see: sec[0018]).
  -- Claim 17 recites a method that substantially corresponds to the device of claim 12, and therefore, is met for reasons as recited in the rejection of claim 12 above.
  -- Claim 18 depends from claim 17, and as well, recites a method that substantially corresponds to the device of claim 13.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 13 and 17 above.
  -- Claim 19 depends from claim 17, and as well, recites a method that substantially corresponds to the device of claim 14.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 14 and 17 above.
-- Claim 20 depends from claim 19, and as well, recites a method that substantially corresponds to the device of claim 15.  Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 15 and 19 above.  
  -- Claim 21 recites subject matter that is met as discussed in claim 19 above, as well as:
	1) wherein the information to the driver concerning the direction of the objects is output to the vibration actuators when: objects are newly recognized, and/or it is recognized that a moving object in the vehicle surroundings is passing the host vehicle, and/or it is recognized that a moving object in the vehicle surroundings is being passed by the host vehicle, and/or it is recognized that there is a hazard to the vehicle due to a moving object in the surroundings of the vehicle, and/or a critical approach by a moving object toward the vehicle is recognized is met by the active material based haptic alert system, providing haptic alerts in various ways and feedback to the driver, such as detection of a threat approaching a vehicle from a left direction, and thereby the frequency or amplitude of the vibration being different to indicate severity of the threat, by changing the frequency and/or amplitude 
  -- Claim 22 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) wherein for different surroundings situations actuators of the actuator system are activated with different frequencies and/or using different vibration patterns is met by the frequency and/or amplitude of vibration being used to indicate severity of the threat.  Wherein changes in the frequency and or amplitude of vibration with time could be used to indicate a changing in the probability or imminence of a threat(see: sec[0022]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In related art, Ichikawa(USPGPUB 2013/0009789) teaches a system for monitoring surroundings of a vehicle, wherein the system(100) utilizes flashing lights or vibration of driver seat or steering wheel to alert the driver of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/DARYL C POPE/Primary Examiner, Art Unit 2687